DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamba et al. [JP2015173189 A] in view of Kostelnik et al. [U.S. Patent No. 9899137 B2].
Regarding claim 1, Bamba discloses a coil component comprising: 
a main body portion containing resin (e.g., 2, Figure 1, see translation about first embodiment) and having a plurality of hole portions (e.g., hole where conductive vias 6, 7 are disposed, see translation, Fig. 1 and 2); 
a coil (e.g., 5, Abstract, Fig. 1-2) provided in the main body portion 2; and 
wherein the coil 5 includes an inner wiring (e.g., wiring 6, 7) and an outer wiring (e.g., wiring 8, 10) exposed from the main body portion 2, and the inner wiring and the outer wiring are integrally continuous.
Bamba discloses the instant claimed invention discussed above except for a substantially cylindrical pipe arranged inside each of the hole portions, wherein the coil includes inner wing embedded in the pipe.
Kostelnik discloses a substantially cylindrical pipe (e.g., 128, column 9, lines 14-34, Fig. 5-9) arranged inside each of hole portions (e.g., 126), wherein the coil includes inner wiring (e.g., 136, Fig. 8) embedded in the pipe 128.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cylindrical pipes arranged inside each hole portions, wherein coil includes inner wiring embedded in the pipe as taught by Kostelnik to the inner wirings of Bamba to provide the inductor assembly with an insulated conductive vias as isolation from the adjacent magnetic core and avoid a possible short circuit.
Regarding claim 2, Bamba discloses the outer wiring (e.g., 8, 10) includes a top surface-side outer wiring (e.g., 8, Fig. 2) exposed from a top surface of the main body portion 2 and a bottom surface-side outer wiring (e.g., 10, Fig. 2) exposed from a bottom surface of the main body portion 2, and 
the top surface-side outer wiring 8 and the inner wiring 7 are integrally continuous, and the bottom surface-side outer wiring 10 and the inner wiring 7 are integrally continuous.
Regarding claim 3, Kostelnik discloses the inner wiring (e.g., wiring via assembly 126, 128, 136) is formed into a substantially cylindrical shape and resin (material for 128) is embedded in the inner wiring (of the wiring via assembly).
Regarding claim 4, Kostelnik, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
Regarding claim 5, Kostelnik discloses the resin is conductive resin (e.g., resin is heat conductive).
Regarding claim 6, Bamba in view of Kostelnik discloses the instant claimed invention discussed above except for the pipe contains ceramic.
Kostelnik, however, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical pipe contains ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Paragraph 0041, applicant has not disclosed any criticality for the claimed limitations. Resin or ceramic would be just fine to be used as cylindrical pipe.
Regarding claim 7, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core. 
Regarding claim 8, Kostelnik discloses the inner wiring (e.g., wiring via assembly 126, 128, 136) is formed into a substantially cylindrical shape and resin (material for 128) is embedded in the inner wiring (of the wiring via assembly).
Regarding claim 9, Kostelnik, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
Regarding claim 10, Kostelnik, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
Regarding claim 11, Kostelnik, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
Regarding claim 12, Kostelnik discloses the resin is conductive resin (e.g., resin is heat conductive).
Regarding claim 13, Bamba in view of Kostelnik discloses the instant claimed invention discussed above except for the pipe contains ceramic.
Kostelnik, however, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical pipe contains ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Paragraph 0041, applicant has not disclosed any criticality for the claimed limitations. Resin or ceramic would be just fine to be used as cylindrical pipe.
Regarding claim 14, Bamba in view of Kostelnik discloses the instant claimed invention discussed above except for the pipe contains ceramic.
Kostelnik, however, discloses the pipe contains resin (e.g., cylindrical structure 128 made of resin, column 9, lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical pipe contains ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Paragraph 0041, applicant has not disclosed any criticality for the claimed limitations. Resin or ceramic would be just fine to be used as cylindrical pipe.
Regarding claim 15, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 16, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 17, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 18, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 19, Bamba discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837